Citation Nr: 0127611	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The appellant and her spouse were reportedly married from 
September 1939 until his death on December [redacted], 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 decision from the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 2001, a statement of the case was issued in September 
2001, and a substantive appeal was received in October 2001. 


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107,  5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 
3.203 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The appellant's spouse died on December [redacted], 1988.

The appellant submitted letters, dated in May 1977 and 
January 1989, from the Philippine Veterans Affairs Office, 
noting that her spouse was a veteran of World War 
II/Philippine Revolution who served with the 31st Division, 
Philippine Army.  No dates of such service were provided.  
The appellant also submitted a certificate from the 
Philippine Army noting that the appellant's spouse had 
enlisted in August 1941 and was honorably discharged in 
November 1945.  

In August 1990, ARPERCEN certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  This 
information was requested by the RO in response to the 
appellant's February 1990 application for burial benefits.  

In October 2000, the appellant submitted a claim for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits, alleging that her spouse's death was due to 
service.  She reported that her spouse had served from 
August 1941 to November 1946 in the 31st Division Signal 
Company and provided her spouse's service number.  

The appellant submitted a "Certification," dated in 
February 2001, from the Armed Forces of the Philippines, 
Office of the Adjutant General, which reported that her 
spouse served from August 1941 to April 1945 with the USAFFE 
(United States Army Forces in the Far East).  She also 
submitted an affidavit, dated in December 1945, which 
reported service in USAFFE from August 1941 to April 1942.  

In a Memorandum for File, dated in October 2001, the RO 
detailed the information that had been provided to ARPERSCOM 
(previously ARPERCEN) in an attempt to verify the reported 
service of the appellant's spouse.  This document shows that 
the information provided by the RO to ARPERSCOM includes the 
same full name, service number, and date and place of birth 
for the appellant's spouse as shown on documents received 
from the Philippine Army.  

II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes certification from the service 
department based on accurate full name, service number, and 
date and place of birth of the appellant's spouse.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to VA benefits.  The discussions in the rating 
decision and statement of the case have informed her of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
for further argument, as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice her.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The appellant in this case is claiming VA benefits as the 
surviving spouse of a veteran.  The term "veteran" means a 
person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except those inducted between October 6, 1945 and June 30, 
1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order 
of the President of the United States dated July 26, 1941, 
is included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8(c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9(a) and 
(d).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In the instant case, the service department has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board notes that, although the appellant claims service 
from 1941 to 1946 and has submitted documents from the 
Philippine Army, ARPERCEN has been provided with accurate 
information regarding the appellant's spouse and has 
certified no recognized service.  The Board is bound by the 
finding of the service department, and thus finds that the 
appellant's spouse did not have recognized service so as to 
confer eligibility for VA benefits.  Since the law pertaining 
to eligibility for the claimed benefits is dispositive of 
this issue, the appellant's claim must be denied because of 
the absence of legal merit or entitlement under the law.  
Sabonis, 6 Vet. App. at 430.



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

